 


114 HR 1357 IH: Veterans Beneficiary Fraud Enforcement Act
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1357 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Mr. Coffman introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to limit the designation of certain Department of Veterans Affairs employees as beneficiaries under Veterans’ Group Life Insurance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Beneficiary Fraud Enforcement Act.  2.Limitation on designation of Department of Veterans Affairs employees as beneficiaries of insured’s Veterans’ Group Life Insurance (a)Limitation on designation of beneficiaries (1)In generalSubsection (d) of section 1977 of title 38, United States Code, is amended— 
(A)by striking Any amount and inserting (1) Any amount; and (B)by adding at the end the following new paragraph: 
 
(2)An insured under Veterans’ Group Life Insurance may not designate as a beneficiary for such insurance any employee of the Department who is in a position of trust with the insured, as determined by the Secretary, including any doctor, caregiver, or caseworker working directly with the insured, unless such employee is the spouse, child, parent, or other next of kin of the insured.. (2)ApplicabilityParagraph (2) of subsection (d) of section 1977 of title 38, United States Code, shall apply with respect to Veterans’ Group Life Insurance issued on or after the date of the enactment of this Act. 
(b)Reporting of suspected beneficiary fraudSuch section is further amended by adding at the end the following new subsection:  (i)The Secretary shall refer to an appropriate legal authority any incident of suspected or alleged fraud relating to the designation of any beneficiary under any Veterans’ Group Life Insurance..  
 
